Citation Nr: 1720244	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-58 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bladder cancer as due to exposure to herbicides.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides or as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Office (RO) in Augusta, Maine.  Jurisdiction of the case lies with the RO in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for bladder cancer, to include as due to exposure to herbicides or as secondary to service-connected prostate cancer, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision decided in June 2010, the RO denied the Veteran's claim of entitlement to service connection for bladder cancer as a result of exposure to herbicides.

2.  Evidence added to the record since the final June 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bladder cancer.



CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied a claim of entitlement to service connection for bladder cancer as a result of exposure to herbicides is final.  38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence having been received the claim for entitlement of service connection for bladder cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for right knee, left knee and skin disabilities.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed his original claim of entitlement to service connection for bladder cancer as due to exposure to herbicides in January 2010.  The RO denied the claim in a June 2010 rating decision finding that the evidence did not show the Veteran's bladder cancer is due to military service or exposure to herbicides.  The RO also found that the evidence did not show that the Veteran was exposed to herbicides during his military service.

The Veteran was advised of that rating decision and his appellate rights in July 2010.  No new and material evidence was received within one year of the notification of the June 2010 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The basis of the prior final denial was the RO's findings that the evidence of record did not show that the Veteran's bladder cancer was due to his military service or exposure to herbicides.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 2010 rating decision that addresses this basis.

The evidence reviewed at the time of the June 2010 rating decision include the Veteran's service treatment records and private treatment records dated from March 2009 through January 2010.

Pertinent evidence submitted and obtained since the June 2010 rating decision includes a September 2014 letter from Dr. W. DeWolf; and the Veteran's lay statements regarding his period of service in Thailand.

In particular, in a September 2014 letter, Dr. DeWolf stated that the Veteran has a known diagnosis of bladder cancer high grade containing elements of carcinoma in situ which has been treated with BCG and alpha interferon.  It is possible that his bladder cancer may have been associated with his exposure to Agent Orange.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issue of whether the Veteran's currently diagnosed bladder cancer is related to his service.  Therefore, it is presumed credible for the limited purpose of reopening claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim for service connection for bladder cancer.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for bladder cancer, since the June 2010 rating decision.  On this basis, the issue of entitlement to service connection for bladder cancer is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bladder cancer is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is claiming bladder cancer due to exposure to herbicides (Agent Orange) while serving in Thailand.  The Veteran's exposure to Agent Orange has been conceded in this case.

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32395, 32397-32398 (June 12, 2007).  This finding is based on scientific studies which have been reviewed and evaluated by the National Academy of Sciences (NAS).  See id.; see also Notice on Health Outcomes Not Associated with Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 81332, 81333 (December 27, 2010).  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The medical evidence of record reflects that the Veteran has been diagnosed with bladder cancer.  Furthermore, in a September 2014 letter, Dr. W. DeWolf stated that the Veteran has a known diagnosis of bladder cancer high grade containing elements of carcinoma in situ which has been treated with BCG and alpha interferon.  Dr. DeWolf stated that it is possible that his bladder cancer may have been associated with his exposure to Agent Orange.

Alternatively, the Veteran claims bladder cancer as secondary to his service-connected prostate cancer.  In a November 2016 cover letter to his substantive appeal, the Veteran, through his representative, raises the argument that the Veteran has bladder cancer as a result of his service-connected prostate cancer, as the cancer could have spread to his bladder.  To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board finds that a VA examination or opinion should be obtained in this case to specifically address whether the Veteran's bladder cancer is related to his in-service Agent Orange exposure, as well as the claimed secondary relationship of his bladder cancer and his service-connected prostate cancer.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records for the Veteran.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran with an appropriate VA examination to determine any relationship between the Veteran's currently diagnosed bladder cancer and his service, or service-connected prostate cancer.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer is (1) etiologically related to his period of active military service, to include the conceded exposure to Agent Orange while serving in Thailand; or (2) proximately caused or aggravated by service-connected prostate cancer.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale must be provided for each opinion offered.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


